Citation Nr: 0939962	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  02-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
described as liver damage (hepatitis C), to include as 
secondary to medications taken for treatment of bullous lung 
disease, status post spontaneous pneumothorax with chronic 
pulmonary disease. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for bullous lung disease, status post spontaneous 
pneumothorax.

3.  Entitlement to an initial compensable evaluation for a 
scar, left lateral neck, status post lymph node removal.  

4.  Entitlement to an increased rating for a scar, left 
chest, associated with bullous lung disease, status post 
spontaneous pneumothorax, assigned a noncompensable 
evaluation prior to June 25, 2007, and 10 percent thereafter.  

5.  Entitlement to an increased rating for a lymphatic 
disorder scar, left lower quadrant of the peri-rectal area, 
claimed as a cyst, assigned a noncompensable evaluation prior 
to June 25, 2007, and 10 percent thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty from September 1972 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran was afforded a Board video 
conference hearing in October 2003.

By rating action in April 2002, in part, service connection 
for lymphatic disorder, claimed as a cyst (peri-rectal); 
tuberculosis of the lymph node; and, liver damage secondary 
to medication for tuberculosis was denied.

The Board in February 2004, in part, granted service 
connection for a lymphatic disorder scar, left lower quadrant 
of the peri-rectal area.   In addition the issues of 
entitlement to residuals of tuberculosis of the lymph node; 
and service connection for a liver disorder were remanded.

By rating action in February 2004 service connection for 
lymphatic disease, scar in the left lower quadrant of the 
peri-rectal area was assigned a noncompensable rating from 
October 12, 2001.   

By rating action in December 2004 service connection was 
granted for spontaneous pneumothorax, status post 
tuberculosis of the lymph node, and a noncompensable 
evaluation was assigned from October 12, 2001.

A rating action in October 2005 recharacterized the 
spontaneous pneumothorax to bullous lung disease, status post 
spontaneous pneumothorax.  The noncompensable evaluation was 
increased to 10 percent from October 12, 2001; a 100 percent 
evaluation was assigned from May 20, 2002 based on surgery 
necessitating convalescence; and, a 10 percent evaluation was 
assigned from July 1, 2002.  In addition service connection 
was granted for scar, left lateral neck, status post lymph 
node removal; and, for scar, left chest.  Noncompensable 
ratings were assigned from October 12, 2001, and from May 20, 
2002 respectively.

By rating action in July 2008 the RO increased the 10 percent 
evaluation for bullous lung disease to a 100 percent 
evaluation from June 5, 2006 based on surgery necessitating 
convalescence; and, a 10 percent evaluation was assigned from 
October 1, 2006.  In addition scars, left chest, and scar, 
peri-rectal were each increased from 0 to 10 percent from 
June 25, 2007.  Service connection for hepatitis C was 
denied.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the issues of what 
evaluations are warranted were essentially placed in 
appellate status by notices of disagreement expressing 
dissatisfaction with the original ratings assigned, the 
Fenderson doctrine applies.

The Veteran was scheduled for videoconference hearings at the 
RO in November 2008 and January 2009.  On both occasions the 
Veteran' spouse contacted the RO to request that the hearings 
be rescheduled.  The Veteran was rescheduled for a 
videoconference hearing at the RO in September 2009.  On that 
date, however, the Veteran failed to appear.  The Board thus 
deems his hearing request withdrawn.


FINDINGS OF FACT

1.  Hepatitis C was not present in service or for many years 
thereafter, and there is no competent evidence linking the 
disorder to any verified in-service risk factor to include 
medication and treatment for tuberculosis, or as a result of 
peri-rectal surgery.

2. The Veteran's bullous lung disease has been manifested by 
a Forced Expiratory Volume in one second (FEV-1) of no less 
than 71 to 80 percent of predicted value, or; the ratio of 
FEV-1/Forced Vital Capacity (FVC) of no less than 71 to 80 
percent predicted since October 12, 2001.

3. The Veteran's scar, left lateral neck, status post lymph 
node removal from October 12, 2001 has been manifested by one 
characteristic of disfigurement.

4. The Veteran's scars, left chest, associated with bullous 
lung disease from May 20, 2002 to June 24, 2007, were not 
manifested by pain, tenderness, disfiguration, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  The scars were not deep and there was no 
loss of function or motion shown to be caused by the scars.

5. The Veteran's scars, left chest, associated with bullous 
lung disease from June 25, 2007, were manifested by numbness 
and tenderness to palpation.

6.  The Veteran's lymphatic disorder scar, left lower 
quadrant of the peri-rectal area, from October 12, 2001 to 
June 24, 2007, was not manifested by pain, tenderness, 
disfiguration, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  
There was no loss of function or motion shown to be caused by 
the scar.

7.  The Veteran's lymphatic disorder scar, left lower 
quadrant of the peri-rectal area, from June 25, 2007, was 
manifested by numbness, slight pulling, and tenderness with 
pressure over the area of the scar.  


CONCLUSIONS OF LAW

1.  Hepatitis C, described as liver damage, to include as 
secondary to medications taken for treatment of bullous lung 
disease, status post spontaneous pneumothorax with chronic 
pulmonary disease was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
treatment for a service-connected disability. 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.310 (2009).

2. The criteria for entitlement to an initial evaluation 
greater than 10 percent for bullous lung disease, status post 
spontaneous pneumothorax, have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Codes 6843, 6845 (2009).

3. The criteria for the assignment of an initial 10 percent 
evaluation for scar, left lateral neck, status post lymph 
node removal have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic 
Codes 7800 (2008).

4. The criteria for entitlement to an initial compensable 
evaluation for scar, left chest, associated with bullous lung 
disease, status post spontaneous pneumothorax from May 20, 
2002 to June 24, 2007, have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

5.  The criteria for entitlement to an initial evaluation 
greater than 10 percent for scar, left chest, associated with 
bullous lung disease, status post spontaneous pneumothorax 
from June 25, 2007, have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7801-7805.

6.  The criteria for entitlement to an initial compensable 
evaluation for a lymphatic disorder scar, left lower quadrant 
of the peri-rectal area, claimed as a cyst, from October 12, 
2001 to June 24, 2007, have not been met not met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7803-7805 (2001), 
7801-7805 (2008).

7. The criteria for entitlement to an initial evaluation 
greater than 10 percent for a peri-rectal scar, described as 
a lymphatic disorder scar, left lower quadrant of the peri-
rectal area, claimed as a cyst, from June 25, 2007, have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 
7803-7805 (2001), 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2003, 
February, April and December 2004, January and March 2006, 
January and August 2007, and May 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claims were readjudicated in 
the July and September 2008 supplemental statements of the 
case.  The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorders at issue.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  Because the Veteran has 
actual notice of the rating criteria, and because the claims 
have been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Regarding the issues of what evaluations are warranted for 
bullous lung disease, status post spontaneous pneumothorax; 
scar, left lateral neck, status post lymph node removal; 
scar, left chest, associated with bullous lung disease, 
status post spontaneous pneumothorax; and, peri-rectal scar, 
described as a lymphatic disorder scar, left lower quadrant 
of the peri-rectal area, claimed as a cyst, the Board notes 
that as service connection, an initial rating, and an 
effective date have been assigned the notice requirements of 
38 U.S.C.A. § 5103(a), have been met. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007). 

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect to the claims.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



I. Service connection- Hepatitis C

The Veteran filed a claim of entitlement to service 
connection for hepatitis C in November 2001.  He alleges that 
his in-service treatment for tuberculosis with INH, 
streptomycin and ethambutol caused his hepatitis C.  
Alternatively he alleges that surgeries to drain a recurring 
peri-rectal abscess in 1975, 1978, and 1979 may have exposed 
him to hepatitis C.

The Board acknowledges that the treatment he underwent in 
service for tuberculosis is known to commonly cause hepatitis 
during treatment which goes away when treatment is ended.  
This treatment is not shown to cause hepatitis C.

At a February 2002 VA examination the claims file was 
reviewed.  The examiner noted that in 1981 the Veteran's 
liver function studies were found to be elevated.  Tests for 
hepatitis A and B were negative.  In 2001 he was found to be 
positive for hepatitis C, but he has not been treated for it.  
The Veteran believed that his in service surgeries for peri-
rectal cysts and lymph node removal during 1972 to 1976 may 
have exposed him to hepatitis C at that time.  Regarding 
liver damage secondary to medicine for tuberculosis, the 
examiner noted that, "it would be as likely as not that the 
patient did have hepatitis C at that time, which was not able 
to be diagnosed in those years.  The patient has felt 
fatigued and developed positive SGOT studies in 1980.  
Hepatitis C diagnosed in 2001 by his private doctor, probably 
account for the liver damage."

At an August 2004 VA examination the Veteran reported that in 
1979 to 1980 he was diagnosed with non-A and non-B hepatitis 
after presenting with jaundice.  He was kept on bed rest for 
a month.  Subsequently in 1992 he complained of the onset of 
fatigue and was diagnosed with hepatitis C.  In April 2002 he 
underwent a liver biopsy which revealed chronic hepatitis.  
The results were suspicious for cirrhosis.  He was told not 
to undergo anti-viral therapy for hepatitis C because of his 
history of lymph node tuberculosis.  He reported no vomiting, 
hematemesis, melena, abdominal colic, fever, distention, or 
nausea.  He complained of fatigue although he was able to 
stay fully employed.  He had no history of biliary surgery.  
He has no identifiable risk factors for chronic liver disease 
with no history of blood transfusion, or organ transplant.  
He was not on hemodialysis; had no body piercings or tattoos; 
and no history of intravenous or intranasal drug use.  The 
only injectable drug ever received was streptomycin for 
tuberculosis treatment.  He denied occupational blood 
exposure or high risk sexual activity.  The Veteran consumed 
a 6 pack of beer every 2 days but the alcohol did not 
interfere with his work.  He had a history of smoking since 
19 year of age.  The onset of his symptoms which consists 
predominantly of fatigue dates to 1992.

The examiner noted that there were no identifiable risk 
factors for the chronic liver disease therefore the etiology 
remained undetermined.  It was not secondary to the treatment 
received for lymph node tuberculosis while on active military 
service as hepatitis C is not secondary to medications and 
while the drug ethambutol can cause hepatoxicity this 
resolves when the drug is discontinued and it does not cause 
hepatitis C.  It is also extremely unlikely that the needles 
used for streptomycin injections caused the hepatitis C.

In August 2008 a VA examiner noted that in the August 2004 VA 
examination, it was concluded that chronic hepatitis C was 
not due to medication used to treat the Veteran is service, 
but only mentioned ethambutol, and streptomycin.  The records 
confirm he was treated with INH which can cause major side 
effects of hepatitis. The examiner noted that hepatitis C is 
caused by the virus for hepatitis C.  Therefore under no 
circumstance would anyone suggest that a patient got 
hepatitis C from taking a medication orally.  One had to 
ingest or inject the hepatitis C virus to become hepatitis C 
positive.  The examiner noted that the Veteran was totally 
aware of these factors and stated that at no time did he make 
a claim that his hepatitis C was the result of his taking his 
antituberculin drug.  He stated that his hepatitis C came up 
after service.  He stated that even with his surgeries, he 
did not receive a transfusion.  He never did IV drugs; use 
cocaine; have multiple sex partners; and, did not have any 
tattoos or piercings.  The diagnoses were hepatitis B based 
on chemical exposure to ethambutol, INH, and streptomycin; 
and, hepatitis C based on infection by the hepatitis C virus.  
The examiner opined that, "it is not as likely as not that 
this is related to his medication for his tuberculosis 
diagnosis." The source of the Veteran's hepatitis C exposure 
was unknown.  Regarding chemical hepatitis, "It is as likely 
as not that this is a result of his exposure to the drugs 
used in his tuberculosis therapy."

The file contains private and VA treatment records.  None of 
these records offer any competent opinion finding a nexus 
between hepatitis C and any period of service, a service 
activity, or medical treatment including surgery and 
treatment for tuberculosis with INH, streptomycin and 
ethambutol. 

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

After carefully reviewing the evidence of record, the Board 
finds that the evidence preponderates against entitlement to 
service connection for hepatitis C. 

Notably, there is no competent evidence that hepatitis C had 
its onset in service, or was due to service.  Indeed, the 
only competent evidence addressing the etiology of the 
claimed disorder is against the claim.  Therefore, service 
connection cannot be granted for hepatitis C.  

While the Veteran is competent to report having hepatitis C, 
as well as his in-service treatments which he believes may be 
responsible for hepatitis C, he is not competent to state 
that any current hepatitis C is related to any in-service 
treatment for tuberculosis or peri-rectal surgeries.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the foregoing, entitlement to service connection 
is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is a preponderance of 
the evidence against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II. Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1. Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

When a Veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a). When the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

VA offered the Veteran an opportunity to undergo a VA 
examination in July 2007 to obtain a PFT to determine the 
current level of disability of his bullous lung disorder.  
The Veteran, however, failed to appear.  Given that the 
Veteran failed to report for the scheduled examination, and 
given that he has not provided good cause for his failure in 
this regard, his claim would normally have been denied.

However in this case, he was given the opportunity to undergo 
another PFT in February 2008.  The duty to assist is not 
always a one-way street.  If he wishes help, the Veteran 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  While VA has a duty to assist the Veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the Veteran to 
appear for VA examinations.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him. Hyson v. Brown, 5 Vet. App. 262 (1993). 

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994). However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of the initial ratings following the initial 
awards of service connection, as is the case with the current 
disorders.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings. Fenderson, 12 Vet. App. At 126.

The analysis in the following decisions are therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods, and that is why the Board addresses the Veteran's 
claim on the basis of the distinct time periods shown by the 
evidence.

a. Bullous lung disease from October 12, 2001?

In October 2003 the Veteran filed a claim for, in part, lung 
resection; and, respiratory disease

At a February 2002 VA examination it was noted that the 
Veteran in 1974 had an enlarged lymph node on the left 
lateral neck below the mandible excised.  The node was found 
to be tuberculosis.  He was treated with streptomycin INH and 
another medication.  He was reevaluated a year later and 
found to be normal.  He was returned to duty and reevaluated 
a year later and found to have no recurrence.

A May 2002 Northeast Methodist Hospital discharge summary 
reported that the Veteran was admitted suffering from several 
prolonged coughing episodes.  He developed progressive 
shortness of breath with dyspnea.  A chest x-ray revealed a 
large left pneumothorax.  He underwent chest tube drainage 
and a persistent air leak was found.  A CT scan revealed 
extensive bullous disease in the apex of both lungs.  A 
thorax resection of the left apical bullous was performed.  
He was discharged after 6 days.  No significant pain or 
difficulty breathing was noted.  The diagnosis was 
spontaneous pneumothorax secondary to bullous.

An October 2003 letter from Brian Stigall, M.D. notes that 
the Veteran had been his patient since 1999.  He had a 
history of systemic tuberculosis infection involving the 
lungs and lymph nodes acquired in service.  He had been 
treated with triple therapy in service.  He subsequently had 
scarring in the lungs from the tuberculosis infection.  In 
2002 he developed bullous disease on his lungs resulting in 
spontaneous pneumothorax.  He has no other known risk factor 
for scarring and spontaneous pneumothorax.

At an October 2004 VA examination the examiner noted that the 
Veteran was hospitalized in May 2002 with a left sided 
pneumothorax.  A CT scan revealed subpleural blebs in both 
upper lung fields.  He underwent a left thoracoscopy with 
stapling of the bleps and pleurodesis.  Large apical blebs 
were noted on the left with no other significant findings 
within the pleural space.  Some adhesions were noted on the 
apex of the lung.  Pathology revealed multiple bullae with 
chronic inflammation and marked fibrosis of the pleura with 
no malignancy identified.  At the present time there was no 
productive cough, sputum, hemophytosis, anorexia, or dyspnea, 
on exertion.  The Veteran required no bronchodilator and was 
not on oxygen.  He reported cutting down on his smoking to 1/2 
packs of cigarettes a day.  Examination revealed a transverse 
scar upper middle neck more to left from prior excision of 
lymph node.  No other lymph nodes were palpable.  

The diagnosis was tuberculosis involving the cervical lymph 
node that was excised and treated for approximately 1 year in 
1974.  Review of the claims file does not indicate pulmonary 
involvement at that time.  The Veteran developed a 
spontaneous left sided pneumothorax in May 2002.  Numerous 
blebs were noted in both apices.  There was also evidence of 
pleural fibrosis and apical.  The fibrosis and adhesions are 
likely to be secondary to possible involvement of the lungs 
at the time of his cervical lymphadenitis.  Therefore in 
summary it can be stated that the spontaneous pneumothorax is 
secondary to bullous lung disease from prior pulmonary 
tuberculosis.  It is not secondary to medications used for 
treatment of tuberculosis as ethambutol can cause cutaneous 
but not pulmonary bullous disease.

At a January 2007 fee based VA examination a lung examination 
revealed coarse breathing sounds.  Chest x-rays revealed 
bullous cysts and parenchymal scar.  Pulmonary function test 
showed FVC of 36 percent of predicted, and FEV1 of 25 percent 
of predicted with an FVC of 36 percent of predicted, and FEV1 
of 16 percent of predicted post bronchodilators.  The 
examiner noted that the Veteran's effort was poor and he was 
unable to perform PFTs due to his suboptimal effort to inhale 
and exhale.  There was a discrepancy between the PFT findings 
and the clinical examination.  The extremely low values of 
PFT did not match the physical examination and X-rays.  A 
DLCO was not performed.

The diagnosis was spontaneous pneumothorax changed to 
recurrent spontaneous pneumothorax.  Subjective factors were 
dyspnea, and objective factors were normal X-rays.  The 
Veteran did not have any complications such as cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
chronic respiratory failure. 

At a June 2007 VA respiratory examination, the Veteran was 
very inactive due to several reasons including shortness of 
breath which he related back to his spontaneous pneumothorax 
in 2002.  He reported coughing on a daily basis productive of 
moderate amounts of brownish sputum.  He smoked a pack of 
cigarettes a day since age 21.  He reportedly cut back to a 
few cigarettes a day.  The lungs had wet rhonchi bilaterally 
with good breath sounds throughout.  There was no wheezing, 
or rales.  Coughing cleared most of the wet rhonchi.  The 
diagnosis was chronic obstructive pulmonary disease secondary 
to tobacco smoking with superimposed on apical bleb disease 
which is an inborn defect in the apex of both lungs.  The 
Veteran was scheduled to undergo a PFT in July 2007 but did 
not report for his examination.

At a February 2008 VA examination a pulmonary function test 
showed FVC of 101 percent of predicted, and FEV1 of 108 
percent of predicted with an FVC of 91 percent of predicted, 
and FEV1 of 100 percent of predicted post bronchodilators. 
FEV1/FVC was 71 percent of predicted and FEV1/FVC of 78 
percent actual post bronchodilators.  The examiner noted that 
the Veteran's efforts were less than optimal and 
inconsistent.  The PFT technologist noted an overall poor 
effort, but no obstruction or restrictions were noted based 
on the study.  

Analysis

The Veteran's bullous lung disease, status post spontaneous 
pneumothorax is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6843.  The General 
Rating Formula for Restrictive Lung Disease (Diagnostic Codes 
6840 through 6845) provides for a 30 percent evaluation for 
findings that show Forced Expiratory Volume (FEV-1) of 56 to 
70 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 56 to 65 percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845.

In this case, the medical evidence of record does not show 
that the Veteran's service connected disability warrants an 
evaluation greater than the currently assigned 10 percent 
rating.  In this case, the medical evidence shows that the 
Veteran's efforts were less than optimal, inconsistent, and 
overall were poor.  In January 2007 the Veteran's effort was 
poor and he was unable to perform PFTs due to his suboptimal 
effort to inhale and exhale.  The extremely low values of PFT 
did not match the physical examination and X-rays.  The June 
2007 VA examiner noted that while the Veteran related his 
symptoms back to his spontaneous pneumothorax in 2002; the 
examiner diagnosed chronic obstructive pulmonary disease 
secondary to tobacco smoking superimposed on apical bleb 
disease which was an inborn defect in the apex of both lungs.  
As noted the Veteran failed to report for a scheduled PFT in 
July 2007. 

While the Veteran's efforts were again poor and inconsistent 
A PFT study was performed in February 2008.  Even with his 
poor efforts, the results indicated an FEV-1 of 71- to 78- 
percent predicted, or; FEV-1/FVC of 71 to 78 percent which 
warrants no more than the currently assigned 10 percent 
rating.  Therefore, there is no basis upon which to assign an 
increased evaluation. 

Thus, the Board finds that the currently assigned rating is 
appropriate and adequately address, as far as can practicably 
be determined, the average impairment of earning capacity due 
to the bullous lung disease, status post spontaneous 
pneumothorax. 

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required any recent hospitalization for 
his disability and the manifestations of such are consistent 
with the assigned schedular evaluation.  The June 2007 
examiner specifically found that the Veteran had good breath 
sounds throughout with no wheezing, or rales.  Although he 
found the Veteran's symptom's due to chronic obstructive 
pulmonary disease secondary to tobacco smoking rather than to 
his service connected bullous lung disease, his overall 
symptomatology as noted does not rise to the level of marked 
interference with employment.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the evaluation 
assigned.  Therefore, referral of this case for extra-
schedular consideration is not in order. See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In reaching the above conclusion, the Board has not 
overlooked the Veteran's statements to the RO and to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result there from, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a service connected disability. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Veteran's statements are not competent evidence as to the 
issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
Veteran's claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim is denied. 


b. Scar, left lateral neck; Scars, left chest; peri-rectal 
scar.

Effective August 30, 2002, during the pendency of the 
Veteran's appeal for service connection for a peri-rectal 
scar, the schedular criteria for the evaluation of scars was 
revised.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant 
generally applies.  Only the former criteria can be applied 
for the period prior to the effective date of the new 
criteria.  But both the old and new criteria can be applied 
as of that date. See VAOPGCPREC 7-2003 (Nov. 19, 2003); see 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-
2000 (Apr. 10, 2000).

The Board notes that the rating criteria for scars were again 
changed, effective October 2008.  However these amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008.  As 
the Veteran's claims were all filed prior to October 2008, 
his disabilities are rated under the prior rating criteria 
for scars.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for 
disfigurement of the head, face, or neck.  A 30 percent 
rating is assigned when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, 
eyes[including eyelids], ears [auricles],cheeks [lips], or; 
with two or three characteristics of disfigurement.  A 10 
percent rating is assigned when there is one characteristic 
of disfigurement.  The eight characteristics of disfigurement 
are (1) scar five or more inches in length; (2) scar at least 
one-quarter inch wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches; (6) skin texture abnormal 
in an area exceeding six square inches; (7) underlying soft 
tissue missing in an area exceeding six square inches; and 
(8) skin indurated and inflexible in an area exceeding six 
square inches.

Under Diagnostic Code 7801, scars, on other than the head, 
face, or neck, that are deep or cause limited motion are 
rated as 20 percent disabling if they cover an area or areas 
exceeding 12 square inches (77 sq. cm.).  A 10 percent 
disabling is warranted for scars that cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  

Under Diagnostic Code 7802, superficial scars, on other than 
the head, face, or neck, that do not cause limited motion and 
encompass an area or areas at least 144 square inches (929 sq 
cm), warrant a 10 percent evaluation.  

Under Diagnostic Code 7803, superficial unstable scars 
warrant a 10 percent evaluation, and under Diagnostic Code 
7804 superficial scars that are painful on examination 
warrant a 10 percent evaluation.  Under Diagnostic Code 7805, 
other scars may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118.  

Under the prior to August 30, 2002 criteria, 10 percent 
ratings were warranted under Code 7803 for superficial scars 
that were poorly nourished with repeated ulceration; and for 
superficial scars that were tender and painful on objective 
demonstration under Code 7804.  All other scars were rated 
based on the limitation of the affected part under Code 7805.

At a February 2002 VA examination the examiner noted that the 
Veteran in 1974 had an enlarged lymph node on the left 
lateral neck below the mandible excised.  In 1975, 1978, and 
1979 he developed a recurring peri-rectal abscess which was 
drain by incision.  Examination of the neck revealed a 2 inch 
incision in the left lateral neck 1 inch below the mandible 
well healed.  There was no discomfort in the scar; no 
recurrence of lymphadenopathy; and, no masses palpated in the 
axillary area bilaterally.  Examination of the rectal area 
revealed a scar from the drainage of the peri-rectal area, 
but no loss of sphincter tone, or abnormality in the bowel 
wall.

A May 2002 Northeast Methodist Hospital discharge summary 
reported that the Veteran underwent chest tube drainage.  A 
thorax resection of the left apical bullous was performed. 

An October 2004 VA examination revealed a transverse scar 
upper middle neck more to left from prior excision of lymph 
node.  No other lymph nodes were palpable.  

At a January 2007 fee based VA examination the examiner noted 
three level scars of the left lower chest wall measuring 
about 2 cm. x 0.4 cm.  There was no tenderness, 
disfiguration, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  

There was a scar located at the anterior neck, level, 
measuring about 3 cm x 0.2 cm.  There was no tenderness, 
disfiguration, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  
There were no burn scars or facial scars present.  

There was a scar located peri-anal, level, measuring about 8 
cm x 3.5 cm with hyperpigmentation of more than 6 square 
inches.  There was no tenderness, disfiguration, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, or abnormal texture.  

The diagnoses were, perianal scar subjective factor pain, 
objective factor scar; neck scar subjective factor pain, 
objective factor scar; Chest scar is changed to left chest 
wall scars, S/P left lung surgery.  Subjective factor pain, 
objective factor scar.

On a June 2007 VA Scars examination the Veteran reported 
discomfort over the left neck scar when shaving.  Examination 
revealed a scar midline below the hypoid bone of the neck 
measuring about 11/2 inch by 1/4 inch.  On examination there was 
no pain, or adherence, the texture was irregular but not 
shiny, scaly or atrophic.  The scar was not unstable, and 
there was no elevation or depression.  The scar was not deep 
and it was superficial.  There was no ulceration, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, or hyperpigmentation.
The face was involved but there was no asymmetry involved 
with the scar.  There was no area of induration or 
inflexibility and no limitation of motion or function.  There 
was no disfigurement of the head, face, or neck.  

Regarding the left chest, there were three scars secondary to 
a laparoscopy of the left lung in 2000.  One in the 5th 
interspace below the left breast which causes numbness and 
tenderness to palpation; one in the 8th interspace 1 inch by 
1/4 inch; and one in the mid axillary line in the 6th 
interspace 11/2 inch by 1/4 inch.  On examination the scar below 
left breast causes tenderness on extreme motion of the left 
upper extremity with tenderness to deep pressure.  There was 
no adherence, skin was irregular, not atrophic, scaly, or 
shiny, not unstable, no elevation, or depression, 
superficial, not deep, no inflammation, edema, keloid 
formation, color slightly darker than surrounding area.  
There was no areas of induration or inflexibility.  There was 
no limitation of motion or function, except that Veteran has 
some pulling when he extends his abduction above 120 degrees, 
left.  

There were also two sets of chest scars secondary to chest 
tubes placed in the left chest.  One in the upper back at the 
7th interspace which was 11/2 inch by 1/4 inch.  There was 
another scar at the 6th interspace which was 11/2 inch by 1/4 
inch.  These scars caused pulling when he elevated his left 
upper extremity over 140 degrees.  On examination there was 
no pain, adherence, the texture was irregular but not shiny, 
scaly or atrophic.  The scars were not unstable, and there 
was no elevation or depression.  The scar was not deep and it 
was superficial.  There was no ulceration, instability, 
tissue loss, inflammation, edema, keloid formation.  The 
color of the scars were slightly darker than the surrounding 
skin.  There were no areas of induration or inflexibility.  
There was no limitation of motion or function, except that 
Veteran has some pulling when he extends his abduction above 
150 degrees, left. (The Board notes that service connection 
has been separately granted for these scars, back.  They are 
not perfected for appeal to the Board at this time.)

Regarding the peri-rectal scar, the examiner noted that a 
perianal abscess was drained in 1975 and packed in the 7 
o'clock position of the anal canal.  He had a recurrence in 
1982 and 1985.  The wounds healed from the bottom outward.  
He currently had numbness around the scar.  There was slight 
pulling and tenderness with pressure over the area of the 
scar.  He had good bowel control.  The scar measures 3 inches 
by 1/4 inch.  On examination there was no pain, adherence, 
ulceration, instability, tissue loss, inflammation, edema, or 
keloid formation.  The texture was irregular but not shiny, 
scaly or atrophic.  The scar was not unstable, and there was 
no elevation or depression.  There was slight scarring and 
weakness at 7 o'clock on the external anal sphincter.  The 
scar was deep and it was not superficial.  The color of the 
scars was similar to the surrounding area.  There was no 
areas of induration or inflexibility.  There was no 
limitation of motion or function.

Analysis 

1. scar, left lateral neck 

Based on the aforementioned criteria, the evidence 
establishes that the Veteran's scar disability picture more 
nearly approximates the criteria for a higher initial rating 
of 10 percent

The examiners in February 2002 and October 2004 noted an 
incision in the left lateral neck 1 inch below the mandible, 
well healed, with no discomfort in the scar.  The examiner in 
January 2007 noted a scar located at the anterior neck, 
level, measuring about 3 cm x 0.2 cm.  There was no 
tenderness, disfiguration, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  These examinations do not reveal any of the 
characteristics of disfigurement associated with head face or 
neck scars.

However, the June 2007 examiner noted the scar was midline 
below the hypoid bone of the neck measuring about 11/2 inch by 
1/4 inch.  The Board notes that a scar which is at least one-
quarter inch (0.6 cm.) wide at widest part meets one of the 
characteristics of disfigurement.  Under Code 7800 the scar 
warrants a 10 percent evaluation. 

Giving the Veteran the benefit of the doubt that the scar has 
measured at least one-quarter inch (0.6 cm.) wide at widest 
part for the entire appeal period.  A 10 percent evaluation 
is granted.

2. scars, left chest from May 20, 2002 to June 24, 2007; from 
June 25, 2007.

Based on the aforementioned criteria, the evidence 
establishes that the Veteran's scar disability picture does 
not more nearly approximate the criteria for a higher 
compensable initial evaluation from May 20, 2002 to June 24, 
2007; or, a compensable initial evaluation in excess of 10 
percent from June 25, 2007.

The examiner in January 2007 noted three level scars of the 
left lower chest wall measuring about 2 cm. x 0.4 cm.  There 
was no tenderness, disfiguration, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  

The examiner in June 2007 noted three left chest scars.  One 
in the 5th interspace below the left breast caused numbness 
and tenderness to palpation; one in the 8th interspace 1 inch 
by 1/4 inch; and one in the mid axillary line in the 6th 
interspace 11/2 inch by 1/4 inch.  On examination the scar below 
left breast caused tenderness on extreme motion of the left 
upper extremity with tenderness to deep pressure.  There was 
no adherence, elevation, or depression.  The skin was 
irregular, but not atrophic, scaly, or shiny.  The scar was 
not unstable.  It was superficial, not deep, with no 
inflammation, edema, or keloid formation.  The color was 
slightly darker than the surrounding area.  There were no 
areas of induration or inflexibility.  There was no 
limitation of motion or function, except that the Veteran has 
some pulling when he extends his abduction above 120 degrees, 
left.  

The Board notes that prior to the June 25, 2007 VA 
examination there was no evidence of tenderness, 
disfiguration, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  
There was no loss of function or motion shown to be caused by 
the scars.  

After a review of the record, the Board finds that an initial 
compensable evaluation for the surgical scar of the left 
chest is not warranted for the period from May 20, 2002 to 
June 24, 2007.  In this regard, the Board observes that prior 
to the June 25, 2007 VA examination there was no evidence of 
tenderness, disfiguration, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  There was no loss of function or motion shown to be 
caused by the scars.  For these reasons, a compensable 
evaluation for the service-connected scars of the left chest 
is not warranted from May 20, 2002, to June 24, 2007.

The Board finds that an initial evaluation greater than the 
currently assigned 10 percent evaluation for the Veteran's 
service-connected surgical scars of the left chest is not 
warranted for the period from June 25, 2007.  In this regard, 
the Board observes that the June 25, 2007 VA examination 
revealed tenderness to palpation in the scar below the left 
breast on extreme motion of the left upper extremity with 
tenderness to deep pressure.  As the scar was painful on 
examination the scars warrant the currently assigned 10 
percent evaluation from June 25, 2007.  There was no loss of 
function or motion shown to be caused by the scars, except 
for some pulling when the Veteran extended his abduction 
above 120 degrees, left.  This loss of motion was not 
compensable under the criteria for limitation of motion of 
the arm. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  For these 
reasons, an initial evaluation greater than 10 percent for 
the service-connected scars of the left chest is not 
warranted from June 24, 2007.

3. peri-rectal scar from October 12, 2001 to June 24, 2007; 
from June 25, 2007.

Based on the aforementioned criteria, the evidence 
establishes that the Veteran's scar disability picture does 
not more nearly approximate the criteria for a higher 
compensable initial evaluation from October 12, 2001 to June 
24, 2007; or, a compensable initial in excess of 10 percent 
from June 25, 2007.

The examiner in February 2002 revealed a scar from the 
drainage of the peri-rectal area, but no loss of sphincter 
tone or abnormality in the bowel wall.  A June 2007 examiner 
noted slight pulling and tenderness with pressure over the 
area of the scar.  The scar measured 3 inches by 1/4 inch.  
There was slight scarring and weakness at 7 o'clock on the 
external anal sphincter.  The scar was deep and not 
superficial.  There was no limitation of motion or function.

After a review of the record, the Board finds that an initial 
compensable evaluation for the Veteran's service-connected 
peri-rectal surgical is not warranted for the period from 
October 12, 2001 to June 24, 2007.  In this regard, the Board 
observes that prior to the June 25, 2007 VA examination there 
was no evidence of tenderness, disfiguration, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  There was no loss of function or motion 
shown to be caused by the scar.  For these reasons, a 
compensable evaluation for the service-connected peri-rectal 
scar is not warranted from October 12, 2001, to June 24, 
2007.

The Board finds that an initial evaluation greater than the 
currently assigned 10 percent evaluation for the Veteran's 
service-connected peri-rectal scar is not warranted for the 
period from June 25, 2007.  In this regard, the Board 
observes that the June 25, 2007 VA examination revealed 
tenderness to palpation and pressure in the scar.  As the 
scar was painful on examination the scars warrant the 
currently assigned 10 percent evaluation from June 25, 2007.  
There was no loss of function or motion shown to be caused by 
the scar, except for some decreased control of the external 
anal sphincter with diarrhea, but otherwise good sphincter 
control with normal bowel movements.  This loss of sphincter 
control was not compensable under the criteria for impairment 
of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 
7332.  For these reasons, an initial evaluation greater than 
10 percent for the service-connected peri-rectal scar is not 
warranted from June 25, 2007.



Conclusion

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to a higher compensable initial 
evaluation of 10 percent is warranted for scar, left lateral 
neck from October 12, 2001.  

However, the Board concludes that the criteria for 
entitlement to higher initial evaluations for bullous lung 
disease from October 12, 2001; scar, left chest from May 20, 
2002 to June 26, 2007, and, from June 27, 2007; and, peri-
rectal scar from October 12, 2001 to June 24, 2007, and, from 
June 25, 2007, are not met.  The Board recognizes that the 
rating schedule is designed to accommodate changes in 
condition and that the Veteran may be awarded different 
evaluations in the future should his disability pictures 
change. 38 C.F.R. § 4.1.  At present, however, the above 
noted evaluations are the most appropriate given the medical 
evidence of record.

ORDER

Service connection for a liver disorder, described as liver 
damage (hepatitis C), to include as secondary to medications 
taken for treatment of bullous lung disease, status post 
spontaneous pneumothorax with chronic pulmonary disease is 
denied.

An initial evaluation in excess of 10 percent, for bullous 
lung disease, status post spontaneous pneumothorax, from 
October 12, 2001, is denied.

An initial 10 percent evaluation for scar, left lateral neck, 
status post lymph node removal, is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.   

An initial compensable evaluation for scar, left chest, 
associated with bullous lung disease, status post spontaneous 
pneumothorax from May 20, 2002 to June 24, 2007, is denied.

An initial evaluation in excess of 10 percent for scar, left 
chest, associated with bullous lung disease, status post 
spontaneous pneumothorax from June 25, 2007, is denied.

An initial compensable evaluation for a lymphatic disorder 
scar, left lower quadrant of the peri-rectal area, claimed as 
a cyst, from October 12, 2001 to June 24, 2007, is denied.

An initial evaluation in excess of 10 percent a lymphatic 
disorder scar, left lower quadrant of the peri-rectal area, 
claimed as a cyst, from June 25, 2007, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


